UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LA'SHAUN CLARK,

                                   Plaintiff,

                       -against-
                                                                    20-CV-251 (PAE)
 NEW YORK CITY HOUSING AUTHORITY;
 NEW YORK INSULATION &                                          ORDER OF SERVICE
 ENVIRONMENTAL SERVICES, INC.; JLC
 ENVIRONMENTAL CONSULTANTS, INC;
 ROCKMILLS STEEL PRODUCTS CORP.,

                                   Defendants.

PAULA. ENGELMAYER, United States District Judge:

        Plaintiff La'Shaun Clark, appearingpro se, resides in Georgia. He brings this action

under the Court's diversity jurisdiction, alleging that he suffered adverse health effects from

exposure to asbestos in a New York City Housing Authority (NYCHA) apartment in the Bronx.

By order dated January 14, 2020, the Court granted Plaintiff's request to proceed without

prepayment of fees, that is, in forma pauper is.

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

        To allow Plaintiff to effect service on Defendants NYCHA; New York Insulation &

Environmental Services, Inc.; JLC Environmental Consultants, Inc.; and Rockmills Steel

Products Corp. through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (USM-285 form) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
          .                          .                          .                           .

information package.




                                                  2
          The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for NYCHA; New York Insulation & Environmental Services, Inc.; JLC

Environmental Consultants, Inc.; and Rockmills Steel Products Corp. and deliver all documents

necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

 Dated:           IJ"}1ldlJ
            New York, New York


                                                            United States District Judge




                                                3
              DEFENDANTS AND SERVICE ADDRESSES


1.   New York City Housing Authority
     250 Broadway, 9th Floor
     New York, N.Y. 10007

2.   New York Insulation & Environmental Services, Inc.
     31-09 30th Avenue
     Astoria, N. Y 11102

3.   JLC Environmental Consultants, Inc.
     243 West 30th Street
     New York, N.Y. 10001

4.   Rockmill Steel Products, Inc.
     59-12 54th Street
     Maspeth, N.Y 11378
